DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 12/09/2021. Claims 1-13 are examined below. Claims 1 & 8 are currently amended. Claims 14-17 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed 12/09/2021, with respect to the rejection(s) of claims 1-13 under 35 U.S.C. 102(a)(1) or 103 presented in the Non-Final Rejection dated 09/15/2021, have been fully considered and are partially persuasive. After further search and consideration, a new ground(s) of rejection is made as presented below.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 adds the limitation “wherein at least one of the first matrix material and the second matrix material comprises a fluorene derivative”. The present specification lists examples of fluorene containing compounds at [0053-0054], but does not provide written support for a fluorene derivative as a small non-polymeric molecule. Note that the term “derivatives” is written in the specification at [0064], but only to define materials for the light-emitting layer (different than the first/second layer). 
To overcome this rejection, it is suggested that claim 1 instead recite the specific fluorene compounds listed in [0053-0054]. Alternatively, amend claim 1 to read “wherein at least one of the first matrix material and the second matrix material is a fluorene-containing material/compound” or, preferably, “wherein at least one of the small non-polymeric molecules is a fluorene-containing material/compound”. The front slash (/) indicates two term alternatives; pick one. Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Independent claim 8, lines 11-12, recites “wherein the interface doping comprises a doping of only at least one interface of the hole…”. The terms “only” and “at least one” contradict one another in this phrase, thus claim 8 is indefinite for not clearly defining the metes and bounds of the invention. 
	Claims 9-13 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim. Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2016/0079316 A1), in view of Pan et al. (US 2013/0063023 A1).
As to independent claim 1, Zhou teaches an organic electronic component comprising: a cathode, an anode, at least one light-emitting layer which is arranged between the anode and the cathode (see para. 0005, 0026, 0060-0061, 0063, FIG. 1: Electrode 19 is an anode, 16 is a light-emitting layer comprising an emissive material, e.g. quantum dots, Electrode 1 is a cathode); a first layer, which comprises a dopant and a first matrix material comprising organic small non-polymeric molecules (see FIG. 1, para. 0058, 0061-0062: organic hole injection material 18 can comprise a hole transport layer that has been doped; para. 0097: hole transport and electron transport materials can be collectively referred to as charge transport materials and can be non-polymeric; para. 0099, 0101: molecular matrix can be non-polymeric, for example a small molecule); and a second layer, which comprises a second matrix material comprising organic small non-polymeric molecules (see FIG. 1, para. 0058: hole transport material 17; para. 0093-0094, 0099: in preferred embodiments, a hole transport layer comprises an organic small molecule material); wherein the first layer 18 is arranged between the second layer 17 and the anode 19, wherein the second layer 17 is arranged between the anode 19 and the at least one light-emitting layer 16 (see FIG. 1 & para. 0061). Emphasis added by Examiner.
Zhou does not explicitly disclose that at least one of the first matrix material and the second matrix material comprises a fluorene derivative.
However, Pan, in analogous art of light emitting devices (see para. 0204-0205, 0231, 0240-0252), teaches organic functional materials, e.g. emitters, chosen from the group of small molecules (see para. 0037-0039, 0044); the organic emitter is preferably chosen from indenofluorene derivatives and fluorene derivatives (see para. 0048). Pan teaches host materials used in combination with emitters, that host materials can behave either as an electron transport material or as a hole transport material, and can also have both electron and hole transport properties (see para. 0062); preferred host materials may be chosen from fluorenes and spiro-bifluorenes (see para. 0064-0065). In simple terms, Pan teaches embodiments having [1] a fluorene derivative as a dopant and/or [2] having a fluorene derivative as a host material/matrix; both of these options correspond to “wherein at least one of the first matrix material and the second matrix material comprises a fluorene derivative” recited in instant claim 1. See also MPEP 2111.03: “The transitional phrase “comprising” is synonymous with “including” or “containing” and does not exclude additional, unrecited elements.”
Therefore, in view of the teaching of Pan, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the organic electronic component taught by Zhou by incorporating the small molecule fluorene derivatives taught by Pan to arrive at the claimed invention because Zhou suggests known hole transport or organic electron transport materials for layers that are small molecules (see Zhou para. 0099, 0101). Pan clearly teaches fluorene and/or fluorene derivatives as preferred emitter and/or matrix materials for electron/hole transport (see Pan para. 0045-0046, 0048, 0062-0065). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed fluorene derivatives for the claimed organic electronic component with a reasonable expectation of success for manufacturing a light emitting diode with one or more further components/layers (see Pan para. 0203-0207), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
	As to claim 2, modified Zhou teaches the organic electronic component of claim 1, wherein the first layer is formed as a hole injection layer and directly adjoins the anode, wherein the second layer is directly adjacent to the first layer and is formed as a hole-transport layer (see para. 0061 & FIG. 1: Electrode 19 is an anode; Hole Injection 18 and Hole Transport 17; Electrode 1 is a cathode; see also FIG. 5).
As to claim 3, modified Zhou teaches the organic electronic component according to claim 1 as described above, but fails to explicitly disclose that the first matrix material and the second matrix material are identical. However, Zhou discloses that examples of hole injection materials comprise known organic and/or inorganic hole injection materials, readily identifiable by one of ordinary skill in the relevant art (see para. 0056) and that organic hole transport materials are known, in preferred embodiments are an organic small molecule material (see para. 0098-0099). Unless evidence is provided to the contrary, the selection of the particular matrix materials are only a matter that takes the purpose of use, functionality, etc. into consideration and that a person skilled in the art chooses suitably based upon the teachings of Zhou and common knowledge about light emitting devices. See also MPEP 2144.08 and 2144.09. 
Further as to claim 3, Zhou is silent about including dopants in hole transport layers (the instantly claimed “second layer”; see para. 0097-0099), thus Zhou satisfies the claim 3 required feature of “a second layer free of dopant”.
As to claim 4, modified Zhou teaches the organic electronic component according to claim 1 wherein the dopant is a p-type dopant (see para. 0058: hole injection layer is preferably p-typed doped), but fails to explicitly disclose the dopant contained in a proportion of 1% to 30% by volume in the first matrix material.
However, as to claim 4, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the proportion of dopant in the first matrix material based on routine experimentation and the disclosures of the prior art.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 5, modified Zhou teaches the organic electronic component according to claim 1, but fails to explicitly disclose that the first layer has a layer thickness of less than 50 nm and/or the second layer has a layer thickness of 50 nm to 300 nm. However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the thickness of the first layer and second layer based on routine experimentation and the disclosure of Zhou (see also para. 0078: emissive layer can have a thickness in a range from about 1 nm to about 20 nm, so it would be reasonable to expect that the hole transport and hole injection layers are similarly nano-sized).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Claim 6 combines the features of claims 3-5 into a single dependent claim. Accordingly, claim 6 is obvious over Zhou, in view of Pan, for the same reasons discussed with respect to claims 3-5 and citations regarding each feature.
As to claim 7, Zhou and Pan teach the organic electronic component according to claim 1, which is an organic light-emitting diode (OLED) (see Zhou para. 0087: use in an organic light emitting device (OLED); see Pan para. 0205 & 0239-0252).


Claim Rejections - 35 USC § 103
8.	 Claims 8-13 are rejected under 35 U.S.C. 103 as unpatentable over Brown et al. (US 2013/0009137 A1), in view of KIM et al. (US 2016/0056400 A1).
As to independent claim 8, Brown teaches an organic electronic component comprising: a cathode, an anode, at least one light-emitting layer which is arranged between the anode and the cathode (see Figures 1C-1D; see para. 0026, 0042, 0126-0127, 0129-0130, 0146-0151); a hole injecting and/or hole transporting layer, which comprises a dopant and a matrix material comprising organic small non-polymeric molecules (see para. 0058-0059: hole injection materials can be small molecules that are doped; see para. 0089-0090: the hole transporting compound can be a small molecule that can be doped; para. 0086-0087: dopants; para. 0154-0156: devices include SMOLEDs, i.e. small molecule organic light emitting diodes); wherein the hole injecting layer (HIL) and/or hole transporting layer (HTL) is arranged between the anode and the at least one light-emitting layer (see Figures 1C-1D, reproduced below: “HTL” and “HIL” are above “Electrode” (i.e. anode) and below “Emissive Layer”).

    PNG
    media_image1.png
    315
    651
    media_image1.png
    Greyscale

Brown fails to explicitly disclose that the hole injecting and/or hole transporting layer comprises an interface doping with the dopant on its anode side, wherein the interface doping comprises a doping of only at least one interface of the hole injecting and/or hole transporting layer while the majority of the hole injecting and/or hole transporting layer remains undoped.
However, KIM, in analogous art of organic light emitting diodes (see Abstract), teaches a hole transport layer comprising an interface doping with the dopant on its anode side (see FIG. 3, reproduced below, and para. 0102, 0116: hole transport layer 174 contacts the first electrode 160, the charge generating materials may be doped and deposed to be adjacent to an interface between the hole transport region and the first electrode 160), wherein the interface doping comprises a doping of only at least one interface of the hole transporting layer while the majority of the hole injecting and/or hole transporting layer remains undoped (see ; para. 0021-0022: the doping layer may be adjacent to an interface between the first electrode and the hole transport region; para. 0102, 0116: a doping layer 174p at which the charge generating materials are doped is disposed at a lower end portion of the hole transport layer 174 facing the first electrode 160). KIM also teaches that that a hole injection layer may be formed on the hole transport layer (see para. 0107, 0119).

    PNG
    media_image2.png
    481
    633
    media_image2.png
    Greyscale

Therefore, in view of the teaching of KIM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the organic electronic component taught by Brown by incorporating the interface doping taught by KIM to arrive at the claimed invention because Brown discloses that hole transporting and/or hole injection materials/compounds can be doped (see Brown para. 0089-0090, 0058-0059) and suggests reduction in the number of interfaces between layers in an electronic device and/or graded interfaces (see Brown para. 0023-0024). KIM clearly teaches non-uniformly dispersing charge generating materials (p-dopants) in a hole transport region, specifically only between the anode and HTL (see KIM para. 0102-0116 & FIG. 3). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed interface doping for the claimed organic electronic component with a reasonable expectation of success for improving charge balance between electrons and holes when the light efficiency is increased by the action of the electron injection layer (see KIM para. 0103, 0117), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 11, Brown and KIM teach the organic electronic component according to claim 8, wherein the hole injecting and/or hole transporting layer has a layer thickness of 50 to 320 nm (see Brown para. 0057: thickness of about 90 nm and para. 0196: dry film thicknesses ranged from approximately 5 nm to 100 nm; see KIM para. 0073: the thickness of the HTL 174 may be in a range from 15 nm to 25 nm).
As to claims 9-10 and 12, Brown and KIM teach the organic electronic component according to claim 8 as described above, but fail to explicitly disclose that the interface doping extends in the hole injecting layer and/or hole transporting layer to at least 5 nm [or 10 nm] and to a maximum of 50 nm [claims 9-10] and layer thickness relative to penetration depth “factor of at least 2.5” [claim 12].
However, as to claims 9-10, one of ordinary skill in the art would be motivated to discover the optimum or workable ranges for the extent of interface doping in the HIL and/or HTL in the organic electronic component based on routine experimentation and the disclosure of KIM (see para. 0021-0022, 0102, 0116 regarding “interface doping”). Thus, the ranges recited in claims 9-10 are obvious over the disclosures of the prior art.  Further, as to claim 12, since Brown and KIM both teach the claimed layer thickness and selecting the “extent of interface doping” is obvious to a skilled artisan, this would allow for calculation of the comparative ratio (“factor of at least 2.5”) recited in claim 12. For example, the thicknesses of the different elements can be entered in software that is known to do these calculations.
As to claim 13, Brown and KIM teach the organic electronic component according to claim 8, which is an organic light-emitting diode (OLED), a solar cell, a photodetector or an organic filed-effect transistor (see Brown para. 0002, 0006, 0020-0021, 0041-0042; see KIM para. 0021: organic light emitting diode).


Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        April 30, 2022